Nichols, Presiding Judge.
1. No exception is taken to that part of the trial court’s judgment overruling various grounds of special demurrer. Accordingly, such rulings establish the law of the case that the paragraphs so attacked were not subject to the criticism alleged in such grounds of demurrer. See Cloud v. Stewart, 92 Ga. App. 247, 249 (88 SE2d 323), and citations.
As against general demurrer a general allegation of agency is sufficient. See Conney v. Atlantic Greyhound Corp., 81 Ga. App. 324 (58 SE2d 559), and citations. The petition in the *181present case alleges “that the defendant union, through its members, agents and employees, and the other defendants began picketing plaintiff’s place of employment, the aforesaid members of the defendant union have perpetrated and carried out numerous acts of violence, bombing, shooting and malicious mischief directed against plaintiff ... as a part of the defendants’ scheme and design to accomplish the aforesaid unlawful objectives.” Then followed a list of acts of violence, etc., which the plaintiff alleges were attempts to force him, by unlawful means, to coerce and intimidate him into joining the union, intimidate his family, injure his person and family and deny plaintiff the right to work at his employment because he is not a member of the defendant union.
The plaintiff’s petition set forth a cause of action and the trial court did not err in overruling the defendants’ general demurrers. See Studdard v. Evans, 108 Ga. App. 819 (135 SE2d 60), and citations.

Judgment affirmed.


Hall and Deen, JJ., concur.